PER CURIAM.
The trial court erred in not sustaining the challenge for cause to juror Touchton, an eight-year employee of a witness whose warehouse the jury found appellants had broken into. On voir dire, Mr. Touchton evinced prior knowledge of the crime. When asked whether his connection with the warehouse owner “would give [him] any difficulty in sitting on this case to determine a fair and impartial verdict,” Mr. Touchton answered, “It shouldn’t. I don’t much believe it will.” He did not unequivocally state, the trial court did not explicitly find, and the record does not otherwise establish that he was able to “render a verdict on the evidence and law given at the trial free of the influence of his opinions and prejudices.” Singer v. State, 109 So.2d 7, 24 (Fla.1959); Tenon v. State, 545 So.2d 382 (Fla. 1st DCA 1989); see Lusk v. State, 446 So.2d 1038 (Fla.1984).
REVERSED.
MINER, WEBSTER and BENTON, JJ, concur.